Citation Nr: 0025866	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to August 20, 1998, 
for a 30 percent evaluation for residuals of a contusion and 
laceration of the right foot. 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision rendered in 
December 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which increased 
the veteran's disability rating for a right foot disability 
from noncompensable to 30 percent, effective August 20, 1998.


FINDINGS OF FACT

1.  On August 20, 1998, the veteran filed a claim for an 
increased disability rating for his service connected right 
foot disability.

2.  There is no medical evidence of record within one year 
prior of the August 20, 1998, demonstrating there is an 
earlier ascertainable date that an increase in his right foot 
disability had occurred.   


CONCLUSION OF LAW

The requirements for an effective date prior to August 20, 
1998 for the assignment of a 30 percent disability rating for 
residuals of a contusion and laceration of the right foot 
have not been met.  38 U.S.C.A. §§ 5107, 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.102, 3.400(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO was incorrect in determining 
the increase of his disability rating from noncompensable to 
30 percent was effective as of August 20, 1998.  The veteran 
maintains that he is entitled to a 30 percent disability 
rating for his right foot disability, from the time his right 
foot disability was originally reduced to a noncompensable 
rating, effective December 1, 1975, pursuant to an April 1975 
rating decision.

The law provides that the effective date of a claim for an 
increase in disability compensation shall be the earliest 
date as of which it is ascertainable that an increase has 
occurred, if the claim is received within 1 year from such 
date; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  
See also Harper v. Brown, 10 Vet. App. 125 (1997)

The Board observes that the veteran's August 20, 1998 
Statement in Support of Claim only referred to the issue of 
reopening his claim for service connection for post-traumatic 
stress disorder and does not specifically reference the 
veteran's service-connected right foot disability.  
Notwithstanding, as the RO interpreted the August 20, 1998 
Statement in Support Claim as a claim for an increased rating 
for a right foot disability, the Board accepts August 20, 
1998 as the initial date of such a claim. 

Prior to the veteran's August 20, 1998 claim for an increased 
disability rating, the most recent pertinent medical evidence 
of record is a June 1987 VA podiatry examination report.  
Subsequent to that examination, the RO rendered a September 
1987 determination denying the veteran a compensable 
disability rating for his service-connected right foot 
disability.  The veteran was notified of that decision and of 
his appellate rights, but did not file a Notice of 
Disagreement or otherwise express any intent to appeal that 
decision.  Consequently that decision is final.

Subsequent to the veteran's August 20, 1998 claim, the 
veteran underwent a November 1998 podiatry examination.  The 
examination report included an impression of a: 

status post severe right foot contusion with 
evidence of neurogenic pain.  Given the [veteran's] 
significant and exquisite tenderness to light 
palpation as well as his significant apparent 
limitation of function with weight bearing 
activities, I feel that as the [veteran] has 
significant limitations on his abilities to 
continue his work as [a] postal worker.  

The veteran's disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, which provides the guidelines 
for evaluating "[f]oot injuries, other."  Under this 
regulation, a 30 percent disability rating is warranted for 
"severe" foot injuries, a 20 percent disability rating is 
appropriate if such foot injuries are "moderately severe," 
and 10 percent disability rating is appropriate for 
"moderate" foot injuries.  

As the veteran was assigned a 30 percent rating for his right 
foot disability, he is currently receiving the maximum 
schedular disability rating permitted under Diagnostic Code 
5284.  Indeed, the veteran does not contend that he is 
entitled to a disability rating in excess of 30 percent.   
Rather, as noted earlier, he contends that the 30 percent 
rating should become effective prior to August 20, 1998, 
specifically back to December 1, 1975.  

After a review of the record and the applicable laws and 
regulations, the Board finds that an effective date prior to 
August 20, 1998, for the veteran's 30 percent disability 
rating for a right foot disorder, is not warranted.  As was 
explained previously herein, 38 U.S.C.A. § 5110 (b)(2) and 38 
C.F.R. § 3.400(o) provide that the effective date of a claim 
for an increase in disability compensation shall be the 
earliest date as of which it is ascertainable that an 
increase has occurred, if the claim is received within 1 year 
from such date; otherwise, the effective date will be the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  As there is no medical evidence 
available of record between June 1987 and November 1998, 
there is presently no medical evidence demonstrating that the 
veteran met the schedular criteria and was entitled to the 
assignment of a 30 percent disability rating, or any 
increase, prior to the date of receipt of claim.  In any 
case, the Board observes that even if there was medical 
evidence to substantiate the veteran's that he would be 
entitled to an increase prior to August 20, 1998, the 
language of 38 U.S.C.A. § 5110 (a)(b)(2) and 38 C.F.R. § 
3.400(o) would preclude the increase from being effective 
more than one year prior to August 20, 1998, as that was the 
date of claim for an increase.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine outlined in 38 U.S.C.A. § 
5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), but 
finds as the preponderance of the evidence is against the 
claim, a favorable resolution of the appeal is not warranted. 


ORDER

An effective date prior to August 20, 1998 for a 30 percent 
evaluation for residuals of a contusion and laceration of the 
right foot is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 4 -


